02/14/2022
                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                          Assigned on Briefs December 1, 2021

                                  IN RE ERIN N. ET AL.

                 Appeal from the Juvenile Court for Sullivan County
            Nos. 19-JV-42759, 18-JV-42260        Mark H. Toohey, Judge
                      ___________________________________

                             No. E2021-00516-COA-R3-PT
                        ___________________________________

In this case involving termination of the father’s parental rights to his children, the Sullivan
County Juvenile Court (“trial court”) determined that several statutory grounds for
termination had been proven by clear and convincing evidence. The trial court further
determined that clear and convincing evidence demonstrated that termination of the
father’s parental rights was in the children’s best interest. The father has appealed.
Discerning no reversible error, we affirm.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
                            Affirmed; Case Remanded

THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which W. NEAL
MCBRAYER and KENNY W. ARMSTRONG, JJ., joined.

Elizabeth A. Brady, Johnson City, Tennessee, for the appellant, Harvey Lee N.

Herbert H. Slatery, III, Attorney General and Reporter, and Jordan K. Crews, Senior
Assistant Attorney General, for the appellee, Tennessee Department of Children’s
Services.

                                          OPINION

                           I. Factual and Procedural Background

       On February 8, 2018, the Tennessee Department of Children’s Services (“DCS”)
filed a petition seeking temporary legal custody of Erin N. and Harmony N. (“the
Children”), who were approximately eight years old and five years old, respectively, at the
time. DCS alleged that the Children were dependent and neglected as to both their parents
pursuant to Tennessee Code Annotated § 37-1-102(b)(13). Chanoa Bledsoe, a DCS case
worker, traveled to the home of the Children’s father, Harvey N. (“Father”), on January 24,
2018, in response to a referral containing allegations of drug exposure, lack of supervision,
and environmental neglect.1 At the time of Ms. Bledsoe’s visit to the home, Father was
incarcerated for an assault charge, and the Children were residing with their mother, Dora
N. (“Mother”), and Father’s paramour, D.C., both of whom refused to submit to drug
screens. However, Mother purportedly admitted to recent drug use, and D.C. allegedly
admitted to using benzodiazepine within the two weeks prior to the Children’s removal, as
well as Subutex and marijuana within the preceding month. According to the petition, the
house was messy, and the Children had been sharing a twin mattress on the floor.

        In the petition, DCS averred that Father was released from jail on January 31, 2018,
and then re-arrested for methamphetamine possession and felony gun charges on February
7, 2018. As a result, DCS requested that the trial court enter an immediate protective
custody order, granting DCS temporary custody of the Children. On February 8, 2018, the
trial court entered a protective custody order, finding probable cause that the Children were
dependent and neglected relative to both parents.

       On March 27, 2018, DCS filed a motion requesting that the trial court consider proof
on the issue of severe child abuse based on the Children’s drug exposure. DCS alleged in
its motion that a hair follicle drug screen performed on February 1, 2018, revealed that
Harmony had been exposed to buprenorphine; a hair follicle drug screen accomplished on
February 12, 2018, revealed that Harmony had been exposed to amphetamine,
methamphetamine, and cocaine; and a hair follicle drug screen performed on February 12,
2018, revealed that Erin had been exposed to methamphetamine.2 DCS further averred that
Mother had tested positive for methamphetamine on February 28, 2018, and that Father
had tested positive for methamphetamine, amphetamine, marijuana, buprenorphine, and
cocaine on March 1, 2018. DCS subsequently withdrew its request for a finding of severe
child abuse.

        Father was released shortly following his February 2018 arrest, but the record is not
clear as to the exact date of his release. Nevertheless, Father was re-arrested on April 18,
2018, and remained incarcerated until August 20, 2018. As a result of Father’s arrest, the
trial court entered an order on May 9, 2018, suspending Father’s ability to visit with the
Children until he was released from jail. The court also required Father to pass a drug
screen before each visit with the Children.

        DCS developed a permanency plan on March 5, 2018, which was ratified by the
trial court on July 25, 2018, during a hearing at which Father was present. The court

1
  The paternal grandmother (“Paternal Grandmother”) had filed a petition for emergency custody of the
Children on January 23, 2018. In her petition, Paternal Grandmother claimed that Father was currently in
jail and that the Children had been living in a “meth known house.” Paternal Grandmother later dismissed
her petition.
2
    We note that Subutex is a brand name for buprenorphine.
                                                   -2-
entered an order on September 7, 2018, reflecting its findings from the July hearing that
the tasks outlined in the plan were reasonable and related to achieving permanency for the
Children. The court also found that the parents had been informed of their parental
responsibilities set forth in the plan. The order reflected that Father and Mother had
stipulated to a finding of the Children’s dependency and neglect. As such, the court
adjudicated the Children dependent and neglected as to both parents by clear and
convincing evidence.

       On December 5, 2018, Father was arrested and subsequently incarcerated in
Virginia. Father was charged with the felonious possession of a firearm while committing
or attempting to commit illegal manufacture, sale, or distribution of a controlled substance;
felony possession of a controlled substance; felony possession of ten grams or more of
methamphetamine; and ninety-five counts of possession of child pornography.

        On February 4, 2019, DCS filed a petition to terminate the parental rights of Father
and Mother to the Children, alleging several statutory grounds concerning both parents.
Mother subsequently surrendered her parental rights to the Children.3 With respect to
Father, DCS alleged the following grounds as a basis for termination: (1) abandonment by
failure to provide a suitable home for the Children, (2) abandonment by an incarcerated
parent through failure to visit the Children, (3) abandonment by an incarcerated parent
through failure to financially support the Children, (4) abandonment by an incarcerated
parent through exhibition of wanton disregard for the Children’s welfare prior to
incarceration; (5) substantial noncompliance with the permanency plan, (6) persistence of
the conditions leading to the Children’s removal, (7) severe child abuse, and (8) failure to
manifest an ability and willingness to assume legal and physical custody of and financial
responsibility for the Children.

       The trial court conducted a bench trial on January 6, 2021, and announced its
findings of fact and conclusions of law during a hearing on February 26, 2021. In its final
order terminating Father’s parental rights to the Children, the court determined that DCS
had presented clear and convincing evidence to support all of its alleged grounds for
termination. In addition, the court considered the best interest of the Children and
concluded that termination of Father’s parental rights was in the Children’s best interest.
Father timely appealed.

                                        II. Issues Presented

      Father raises the following issues on appeal, which we have restated slightly as
follows:


3
  Inasmuch as Mother is not a party to this appeal, this Opinion will focus solely on the grounds alleged
against Father.
                                                  -3-
       1. Whether the trial court erred by finding clear and convincing evidence
          supporting the statutory ground for termination of Father’s parental rights
          of abandonment by failure to provide a suitable home.

       2. Whether the trial court erred by finding clear and convincing evidence
          supporting the statutory grounds for termination of Father’s parental
          rights of abandonment by an incarcerated parent, including failure to
          visit, failure to support, and wanton disregard.

       3. Whether the trial court erred by finding clear and convincing evidence
          supporting the statutory ground for termination of Father’s parental rights
          of substantial noncompliance with the permanency plan.

       4. Whether the trial court erred by finding clear and convincing evidence
          supporting the statutory ground for termination of Father’s parental rights
          of persistence of the conditions leading to removal of the Children.

       5. Whether the trial court erred by finding clear and convincing evidence
          supporting the statutory ground for termination of Father’s parental rights
          of severe child abuse.

       6. Whether the trial court erred by finding clear and convincing evidence
          supporting the statutory ground for termination of Father’s parental rights
          of failure to manifest an ability and willingness to assume custody of or
          financial responsibility for the Children.

       7. Whether the trial court erred by finding clear and convincing evidence
          that it was in the Children’s best interest to terminate Father’s parental
          rights.

                                 III. Standard of Review

        In a termination of parental rights case, this Court has a duty to determine “whether
the trial court’s findings, made under a clear and convincing standard, are supported by a
preponderance of the evidence.” In re F.R.R., III, 193 S.W.3d 528, 530 (Tenn. 2006). The
trial court’s findings of fact are reviewed de novo upon the record, accompanied by a
presumption of correctness unless the evidence preponderates against those findings. See
Tenn. R. App. P. 13(d); see also In re Carrington H., 483 S.W.3d 507, 523-24 (Tenn.
2016); In re F.R.R., III, 193 S.W.3d at 530. Questions of law, however, are reviewed de
novo with no presumption of correctness. See In re Carrington H., 483 S.W.3d at 524
(citing In re M.L.P., 281 S.W.3d 387, 393 (Tenn. 2009)). The trial court’s determinations
regarding witness credibility are entitled to great weight on appeal and shall not be

                                            -4-
disturbed absent clear and convincing evidence to the contrary. See Jones v. Garrett, 92
S.W.3d 835, 838 (Tenn. 2002).

        “Parents have a fundamental constitutional interest in the care and custody of their
children under both the United States and Tennessee constitutions.” Keisling v. Keisling,
92 S.W.3d 374, 378 (Tenn. 2002). It is well established, however, that “this right is not
absolute and parental rights may be terminated if there is clear and convincing evidence
justifying such termination under the applicable statute.” In re Drinnon, 776 S.W.2d 96,
97 (Tenn. Ct. App. 1988) (citing Santosky v. Kramer, 455 U.S. 745 (1982)). As our
Supreme Court has explained:

       The parental rights at stake are “far more precious than any property right.”
       Santosky [v. Kramer], 455 U.S. [745,] 758-59 [(1982)]. Termination of
       parental rights has the legal effect of reducing the parent to the role of a
       complete stranger and of [“]severing forever all legal rights and obligations
       of the parent or guardian of the child.” Tenn. Code Ann. § 36-1-113(l)(1);
       see also Santosky, 455 U.S. at 759 (recognizing that a decision terminating
       parental rights is “final and irrevocable”). In light of the interests and
       consequences at stake, parents are constitutionally entitled to “fundamentally
       fair procedures” in termination proceedings. Santosky, 455 U.S. at 754; see
       also Lassiter v. Dep’t of Soc. Servs. of Durham Cnty, N.C., 452 U.S. 18, 27
       (1981) (discussing the due process right of parents to fundamentally fair
       procedures).

              Among the constitutionally mandated “fundamentally fair
       procedures” is a heightened standard of proof—clear and convincing
       evidence. Santosky, 455 U.S. at 769. This standard minimizes the risk of
       unnecessary or erroneous governmental interference with fundamental
       parental rights. Id.; In re Bernard T., 319 S.W.3d 586, 596 (Tenn. 2010).
       “Clear and convincing evidence enables the fact-finder to form a firm belief
       or conviction regarding the truth of the facts, and eliminates any serious or
       substantial doubt about the correctness of these factual findings.” In re
       Bernard T. 319 S.W.3d at 596 (citations omitted). The clear-and-
       convincing-evidence standard ensures that the facts are established as highly
       probable, rather than as simply more probable than not. In re Audrey S., 182
       S.W.3d 838, 861 (Tenn. Ct. App. 2005); In re M.A.R., 183 S.W.3d 652, 660
       (Tenn. Ct. App. 2005).

       ***

       In light of the heightened burden of proof in termination proceedings,
       however, the reviewing court must make its own determination as to whether
       the facts, either as found by the trial court or as supported by a preponderance
                                               -5-
       of the evidence, amount to clear and convincing evidence of the elements
       necessary to terminate parental rights. In re Bernard T., 319 S.W.3d at 596-
       97.

In re Carrington H., 483 S.W.3d at 522-24. “[P]ersons seeking to terminate [parental]
rights must prove all the elements of their case by clear and convincing evidence,”
including statutory grounds and the best interest of the child. See In re Bernard T., 319
S.W.3d 586, 596 (Tenn. 2010).

              IV. Statutory Grounds for Termination of Father’s Parental Rights

      Tennessee Code Annotated § 36-1-113 (2021) lists the statutory requirements for
termination of parental rights, providing in relevant part:

        (a)     The chancery and circuit courts shall have concurrent jurisdiction with
                the juvenile court to terminate parental or guardianship rights to a
                child in a separate proceeding, or as a part of the adoption proceeding
                by utilizing any grounds for termination of parental or guardianship
                rights permitted in this part or in title 37, chapter 1, part 1 and title 37,
                chapter 2, part 4.

       ***

        (c)     Termination of parental or guardianship rights must be based upon:

                (1)    A finding by the court by clear and convincing evidence that
                       the grounds for termination of parental or guardianship rights
                       have been established; and

                (2)    That termination of the parent’s or guardian’s rights is in the
                       best interests of the child.

        In its final order, the trial court concluded that the evidence clearly and convincingly
supported a finding of eight statutory grounds to terminate Father’s parental rights:
abandonment through failure to provide a suitable home, see Tenn. Code Ann. §§ 36-1-
113(g)(1), 36-1-102(1)(A)(ii); abandonment by an incarcerated parent through failure to
visit, failure to financially support, and exhibition of wanton disregard for the Children’s
welfare, see Tenn. Code Ann. §§ 36-1-113(g)(1), 36-1-102(1)(A)(iv), -102(1)(B), -
102(1)(C), -102(1)(D), and -102(1)(E); substantial noncompliance with the permanency
plan, see Tenn. Code Ann. §§ 36-1-113(g)(2), 37-2-403; persistence of the conditions
leading to the Children’s removal, see Tenn. Code Ann. § 36-1-113(g)(3); severe child
abuse, see Tenn. Code Ann. §§ 36-1-113(g)(4), 37-1-102(b)(27); and failure to manifest
an ability and willingness to assume legal and physical custody of or financial
                                                 -6-
responsibility for the Children, see Tenn. Code Ann. 36-1-113(g)(14). Father has
challenged on appeal the trial court’s finding as to each statutory ground, and we will
address each ground in turn.

                              A. Statutory Abandonment

      Concerning statutory abandonment, Tennessee Code Annotated § 36-1-113(g)(1)
(2021) provides as relevant to this action:

      (g)    Initiation of termination of parental or guardianship rights may be
             based upon any of the grounds listed in this subsection (g). The
             following grounds are cumulative and nonexclusive, so that listing
             conditions, acts or omissions in one ground does not prevent them
             from coming within another ground:

             (1)    Abandonment by the parent or guardian, as defined in § 36-1-
                    102, has occurred; . . .

Tennessee Code Annotated § 36-1-102(1)(A) (Supp. 2019) provides the following
definitions of abandonment as pertinent here:

      (ii)   (a)    The child has been removed from the home or the physical or
                    legal custody of a parent or parents or guardian or guardians by
                    a court order at any stage of proceedings in which a petition
                    has been filed in the juvenile court alleging that a child is a
                    dependent and neglected child, and the child was placed in the
                    custody of the department or a licensed child-placing agency;

             (b)    The juvenile court found, or the court where the termination of
                    parental rights petition is filed finds, that the department or a
                    licensed child-placing agency made reasonable efforts to
                    prevent removal of the child or that the circumstances of the
                    child’s situation prevented reasonable efforts from being made
                    prior to the child’s removal; and

             (c)    For a period of four (4) months following the physical removal,
                    the department or agency made reasonable efforts to assist the
                    parent or parents or the guardian or guardians to establish a
                    suitable home for the child, but that the parent or parents or the
                    guardian or guardians have not made reciprocal reasonable
                    efforts to provide a suitable home and have demonstrated a lack
                    of concern for the child to such a degree that it appears unlikely
                    that they will be able to provide a suitable home for the child
                                            -7-
                     at an early date. The efforts of the department or agency to
                     assist a parent or guardian in establishing a suitable home for
                     the child shall be found to be reasonable if such efforts equal
                     or exceed the efforts of the parent or guardian toward the same
                     goal, when the parent or guardian is aware that the child is in
                     the custody of the department;

       ***

       (iv)   A parent or guardian is incarcerated at the time of the institution of an
              action or proceeding to declare a child to be an abandoned child, or
              the parent or guardian has been incarcerated during all or part of the
              four (4) months immediately preceding the institution of such action
              or proceeding, and either has failed to visit or has failed to support or
              has failed to make reasonable payments toward the support of the
              child for four (4) consecutive months immediately preceding such
              parent’s or guardian’s incarceration, or the parent or guardian has
              engaged in conduct prior to incarceration that exhibits a wanton
              disregard for the welfare of the child. If the four-month period
              immediately preceding the institution of the action or the four-month
              period immediately preceding such parent’s incarceration is
              interrupted by a period or periods of incarceration, and there are not
              four (4) consecutive months without incarceration immediately
              preceding either event, a four-month period shall be created by
              aggregating the shorter periods of nonincarceration beginning with
              the most recent period of nonincarceration prior to commencement of
              the action and moving back in time. Periods of incarceration of less
              than seven (7) days duration shall be counted as periods of
              nonincarceration. Periods of incarceration not discovered by the
              petitioner and concealed, denied, or forgotten by the parent shall also
              be counted as periods of nonincarceration. A finding that the parent
              has abandoned the child for a defined period in excess of four (4)
              months that would necessarily include the four (4) months of
              nonincarceration immediately prior to the institution of the action, but
              which does not precisely define the relevant four-month period, shall
              be sufficient to establish abandonment[.]

We will address each abandonment ground in turn.

                          1. Failure to Provide a Suitable Home

       Father contends that the trial court erred in finding by clear and convincing evidence
that he abandoned the Children by failing to provide a suitable home, specifically arguing
                                              -8-
that the Children were not removed by DCS from his home but rather the home of Paternal
Grandmother and that DCS made no reasonable efforts to assist him in establishing a
suitable home for the Children. The trial court found that the Children had been removed
from Father’s legal custody on February 8, 2018, and that it had previously adjudicated the
Children dependent and neglected as to Father. In addition, the court found that reasonable
efforts could not have been made to prevent removal, that DCS had made reasonable efforts
to assist Father, and that Father had failed to make any reasonable efforts to provide a
suitable home for the Children. After thoroughly reviewing the record, we conclude from
the evidence that the trial court did not err in making these findings.

       Father first argues that DCS presented insufficient evidence to prove this
abandonment ground because the Children were allegedly removed from Paternal
Grandmother’s home rather than his own home. However, the evidence presented at trial
does not support Father’s assertion. Travis Sherfey, the DCS case worker assigned to this
case from February 8, 2018, until October 19, 2018, testified that the Children were
residing in Father’s home at the time of their removal to DCS custody. Father also
answered affirmatively when questioned regarding whether the Children were staying at
his home with Mother and his paramour, D.C.

        In any event, DCS was not required to prove that the Children had been removed
from Father’s home in order to establish this abandonment ground. With the legislature’s
2018 amendment of Tennessee Code Annotated § 36-1-102(1)(A)(ii), a finding of this
abandonment ground is no longer contingent on the removal of the child from the parent’s
home. Instead, the amended statute indicates that the petitioner can satisfy this element of
the abandonment ground by proving that “[t]he child has been removed from the home or
the physical or legal custody of a parent . . . .” (emphasis added). As previously noted by
this Court, the amendment to this abandonment ground “likely removes the anomalous
result of making this ground inapplicable in the cases where a lack of suitable home is most
obvious and in need of remediation—when a parent has no home whatsoever for the child
to be placed.” In re Ronon G., No. M2019-01086-COA-R3-PT, 2020 WL 249220, at *6
n.9 (Tenn. Ct. App. Jan. 16, 2020).

        Furthermore, although it appears that Father was arrested on February 7, 2018, and
the Children were not placed into DCS custody until the following day, the Children were
still in Father’s legal custody at the time of their removal.4 See In re Rahjada W., No.
E2019-01798-COA-R3-PT, 2020 WL 2893434, at *5 (Tenn. Ct. App. June 3, 2020)
(affirming the trial court’s finding that the mother had failed to provide the children with a
suitable home when “the children were in the physical custody of Grandmother, but in the

4
  Mr. Sherfey testified that Father was arrested on February 8, 2018, but the affidavit of complaint, written
by the arresting officer, stated that Father was arrested on the night of February 7, 2018. In addition, DCS’s
dependency and neglect petition cited Father’s arrest date as February 7, 2018. Therefore, we conclude
that Father was arrested on February 7, 2018.
                                                    -9-
legal custody of Mother at the time of removal”). Therefore, we find Father’s postulate on
this point unavailing.

       Father also posits that DCS failed to make reasonable efforts to assist him in
providing a suitable home for the Children as required by Tennessee Code Annotated § 36-
1-102(1)(A)(ii)(c). Specifically, Father contends that DCS failed to address the “primary
issue within this entire custodial episode”—Father’s substance abuse. According to Father,
DCS did not consult with jail staff to determine whether he could receive any manner of
drug treatment while incarcerated. In addition, Father contends that DCS sent him letters
while he was incarcerated but failed to provide him any means to return communication.
For his part, Father asserts that he made reasonable efforts to provide a suitable home by
obtaining housing and making repairs to the house while he was not incarcerated. Father
also contends that he tried to resolve several of his criminal charges.

        In its final order, the trial court determined that the relevant four-month period by
which to evaluate DCS’s efforts began on February 8, 2018, and ended June 8, 2018. The
court also found that during this four-month determinative period, DCS made reasonable
efforts to assist Father, which included:

       Investigating possible relative placement for the children with family and
       friends of [Father];

       Conducting a child and family team meeting to discuss the needs of [Father];

       Maintaining contact with the children in their resource home to ensure that
       their needs were being met in foster care;

       Ensuring that the medical needs of the children were assessed and addressed;

       Upon his release from incarceration, scheduling visitation between [Father]
       and the children;

       Scheduling, and attending, a CFTM [child and family team meeting] on
       March 5th 2018 to develop a permanency plan with [Father];

       Drafting a permanency plan and, subsequently, presenting it for ratification
       by the Juvenile Court;

       Offering transportation assistance to [Father];

       Conducting a Quarterly Progress Review CFTM to update [Father and
       Mother] on their progress in completing the steps set out for them in the
       permanency plan;
                                        - 10 -
       Maintaining contact with [Father] to assess his needs and situation;

       Offering to assess [Father’s] home and personal condition to evaluate if his
       home and living situation were safe and appropriate for the children.

(Paragraph lettering omitted.)

        The evidence presented at trial preponderates in favor of these findings. Mr. Sherfey
testified that he conducted a Child and Family Team meeting (“CFTM”) on March 5, 2018,
to discuss a permanency plan. According to Mr. Sherfey, he reminded Father of the
meeting via text messages, Father’s preferred mode of communication. The CFTM notes
from that meeting reflect that Father was not present despite having been notified. Mr.
Sherfey also testified that he had arranged visits between the Children and Father before
Father was re-incarcerated. Mr. Sherfey stated that he was unable to schedule more visits
because of his inability to maintain consistent contact with Father. According to Mr.
Sherfey, Father failed to inform DCS of where he was residing and failed to remain in
contact with DCS. Mr. Sherfey further related that he offered Father transportation for
visitation with the Children. In addition, DCS offered to assist Father in evaluating repairs
that needed to be made to his home. Father rejected these offers of assistance.

        With respect to efforts to place the Children with a family member, Mr. Sherfey
reported that Paternal Grandmother was considered but presented drug abuse issues of her
own. Mike Smith, the DCS case worker assigned to the case beginning in June 2020,
testified that he did not request an Interstate Compact for the Placement of Children home
study because he had only spoken to out-of-state relatives of Mother and Mother had
believed these relatives to be inappropriate for placement.

       The evidence at trial established that Father largely thwarted DCS’s attempts to
assist him during periods when he was not incarcerated. For example, Mr. Sherfey
articulated that upon Father’s release from jail in February 2018, Father indicated that he
had a home in Bloomingdale that was uninhabitable and needed to be repaired. Mr. Sherfey
explained:

       The Department asked if we could get the address and do a walk-through to
       see what kind of safety concerns there were and also see if we could help him
       in any manner, and he refused services at that time and said that he was going
       to get it fixed, and then once he got it fixed, then I could come and do a walk-
       through at that time. Then shortly after that discussion, he was arrested again
       in April of 2018 and remained in jail until August of that same year.

In addition, Mr. Sherfey related that DCS had been unable to provide Father with drug
addiction treatment due to Father’s lack of communication. When asked whether Father
                                          - 11 -
had completed an alcohol and drug assessment, Mr. Sherfey testified that Father had not
completed the assessment because Mr. Sherfey could not “maintain any kind of normal
contact” with Father. Moreover, Mr. Sherfey stated that after Father had tested positive
for illicit drugs in September 2018, he attempted to arrange another drug test but never
received a response from Father.

        With respect to his own efforts, Father emphasizes in his appellate brief that he had
obtained housing; begun to make repairs on the house; attempted to resolve his legal issues;
acquired an employment opportunity upon his release; indicated that he might be released
on April 26, 2021; and planned to live with his aunt upon his release. The trial court,
however, determined that Father had not made any reasonable efforts to secure a suitable
home environment for the Children. The court also found that Father did not have safe or
stable housing and continued to experience unresolved drug issues, specifically noting
Father’s positive drug screen in September 2018. The court detailed that since the Children
were removed to DCS custody, Father had obtained federal charges, pled guilty to those
charges, and had remained in federal custody since December 2018. In addition, Father
had no driver’s license and no employment waiting upon his release. The court, however,
afforded him credit for becoming an ordained minister while incarcerated. In sum, the
court concluded that DCS’s efforts were reasonable and equal to or in excess of Father’s
efforts.

       The evidence supports the trial court’s findings as to Father’s minimal efforts.
When questioned regarding what “proactive steps” he had been taking so that the Children
could return to his custody and be “safe and drug free,” Father responded: “I was trying to
work on that house and have them home, but to be quite frank and honest, that house was
the only thing I was working on.” According to Father, he never obtained a legal source
of income during the period of his release. Father further acknowledged that he had
purchased the supplies to repair the house with funds related to a criminal conspiracy
charge for which he had pled guilty in federal court. In addition, Father admitted that he
never obtained a valid driver’s license after his license was suspended.

       With respect to his unlawful drug use, Father testified that he never completed the
alcohol and drug assessment as required by the permanency plan. Although Father
questioned the result of his failed drug test on September 13, 2018, he admitted that he had
used marijuana and methamphetamine on August 20, 2018. Moreover, Father
acknowledged that his drug abuse rendered him unmotivated to seek employment during
periods when he was not incarcerated. Father acknowledged that he would need extensive
treatment and counseling for his drug addiction upon his release.

      Evidence introduced at trial also established that Father continued to participate in
criminal activity. Father was re-arrested on April 18, 2018, and released on August 20,
2018. Father was arrested again on December 5, 2018, for offenses originating in the
Commonwealth of Virginia. Resulting criminal charges included the felonious possession
                                          - 12 -
of a firearm while committing or attempting to commit illegal manufacture, sale, or
distribution of a controlled substance; felony possession of a controlled substance; felony
possession of ten grams or more of methamphetamine; and ninety-five counts of possession
of child pornography. At the time of trial in the case at bar, these charges were still
pending. In addition, Father testified that he had pled guilty in federal court to criminal
conspiracy and was awaiting a sentencing hearing scheduled for April 26, 2021.

       Based on the evidence presented at trial, including Father’s own testimony, we
conclude that the trial court did not err by finding that Father had failed to make reasonable
efforts to provide a suitable home for the Children or by finding that DCS had made
reasonable efforts to assist equal to or in excess of Father’s efforts. Due to Father’s
continued unlawful drug use, repeated incarceration, and lack of suitable housing, we agree
with the court’s finding that it was unlikely that Father could provide a suitable home for
the Children at an early date. Ergo, we conclude that the trial court properly determined
that clear and convincing evidence supported this statutory ground for termination of
parental rights.

                         2. Abandonment by Incarcerated Parent

       DCS also alleged, and the trial court determined, that Father had willfully failed to
visit or support the Children under section 36-1-102(1)(A)(iv) (Supp. 2019), which
provides:

              A parent or guardian is incarcerated at the time of the institution of an
       action or proceeding to declare a child to be an abandoned child, or the parent
       or guardian has been incarcerated during all or part of the four (4) months
       immediately preceding the institution of such action or proceeding, and either
       has failed to visit or has failed to support or has failed to make reasonable
       payments toward the support of the child for four (4) consecutive months
       immediately preceding such parent’s or guardian’s incarceration[.]

In accordance with the statutory language, we begin by defining the applicable four-month
period by which to evaluate Father’s efforts to visit or support the Children.

        DCS filed its petition to terminate Father’s parental rights on February 4, 2019. In
its final order, the trial court found that Father had been incarcerated continuously since
December 5, 2018, and had previously been incarcerated from April 18, 2018, through
August 20, 2018. The court aggregated Father’s total time of nonincarceration since the
removal of the Children as February 8, 2018, to April 18, 2018, and August 20, 2018, to
December 5, 2018, without narrowing this period to the four months of nonincarceration
time preceding the filing of the termination petition. See Tenn. Code Ann. § 36-1-
102(1)(A)(iv) (“[A] four-month period shall be created by aggregating the shorter periods
of nonincarceration beginning with the most recent period of nonincarceration prior to
                                             - 13 -
commencement of the action and moving back in time.”); In re Travis H., No. E2016-
02250-COA-R3-PT, 2017 WL 1843211, at *9 (Tenn. Ct. App. May 5, 2017) (“[T]he trial
court was required to determine the four-month period by piecing together Father’s periods
of non-incarceration prior to the filing of the termination petition.”). At trial, DCS
proffered this time period as the determinative period, and Father’s counsel agreed.
However, this calculation would produce nearly a six-month period, rather than the
statutorily required four-month determinative period.

        Nevertheless, we conclude that this error was harmless because the time period
utilized by the trial court included the proper four-month period. See Tenn. Code Ann. §
36-1-102(1)(A)(iv) (“A finding that the parent has abandoned the child for a defined period
in excess of four (4) months that would necessarily include the four (4) months of
nonincarceration immediately prior to the institution of the action, but which does not
precisely define the relevant four-month period, shall be sufficient to establish
abandonment[.]”); see also In re J’Khari F., No. M2018-00708-COA-R3-PT, 2019 WL
411538, at *9 (Tenn. Ct. App. Jan. 31, 2019) (“[A] miscalculation of the relevant four-
month period can be considered harmless when the trial court made sufficient findings of
fact that encompassed the correct determinative period.”).

        In its appellate brief, DCS delineates the aggregated four-month period as April 4
to April 17, 2018 (14 days), plus August 21 to December 4, 2018 (106 days). We determine
this to be an accurate calculation of the four-month period.5

                                          a. Failure to Visit

       Father asserts that he visited the Children on three occasions prior to the trial court’s
May 2018 order suspending his visitation. Father further faults DCS for failing to “attempt
to maintain the bond between Father and [the Children] following his incarceration in
December 2018,” a time frame outside the applicable four-month period. In its final order,
the court found that Father’s last visit with the Children was on April 11, 2018, and that
Father had willfully failed to visit the Children when he was not incarcerated. The second
time during the four-month period in which Father requested a visit with the Children was
unsuccessful due to his failed drug screen on September 13, 2018, pursuant to the court’s
May 2018 order. The court also found that DCS had attempted to schedule a second drug
screen and visit in October 2018 but that Father had not responded to DCS’s request. The

5
 Although the version of the statute applicable to the present case does not define how many days comprise
a four-month period, the current version of Tennessee Code Annotated § 36-1-102(1)(A)(iv) (2021)
provides: “(b) Failed to visit, has failed to support, or has failed to make reasonable payments toward the
support of the child during an aggregation of the first one hundred twenty (120) days of nonincarceration
immediately preceding the filing of the action.” Inasmuch as the amended version did not take effect until
March 6, 2020, see 2020 Tenn. Pub. Acts, Ch. 525 § 1 (S.B. 1769), it does not apply to the present case.
However, we find its language with respect to the aggregation of the four-month period to be instructive
here.
                                                  - 14 -
court ultimately determined that Father had willfully failed to visit the Children because he
was aware that visits were conditioned on his release from jail and clean drug tests yet
failed to meet these conditions. The evidence presented at trial does not preponderate
against the trial court’s findings.

        Mr. Sherfey testified that Father visited with the Children a week after the Children
were removed to DCS custody in February 2018; on March 1, 2018; and on April 11, 2018,
the final time he visited the Children. The visit on April 11, 2018, was the sole visit that
took place within the four-month determinative period. According to Mr. Sherfey, Father
reached out to DCS to schedule a visit upon his release from jail on August 20, 2018.
However, Father was unable to visit with the Children at that time because he had tested
positive for Suboxone, marijuana, and methamphetamine on September 13, 2018, in
violation of the court’s May 2018 order. Mr. Sherfey stated that Father’s request for
visitation following his release from jail in August 2018 was the only time that Father
contacted DCS.

        Father only visited the Children once during the determinative period. Although the
trial court did not explicitly find that Father’s sole visit constituted token visitation, we
conclude that his visit was token, which is defined as visitation that “under the
circumstances of the individual case, constitutes nothing more than perfunctory visitation
or visitation of such an infrequent nature or of such short duration as to merely establish
minimal or insubstantial contact with the child.” Tenn. Code Ann. § 36-1-102(1)(C)
(2021). This Court has previously concluded that one visit over the course of a four-month
period constitutes token visitation. See In re Audrey S., 182 S.W.3d 838, 867 (Tenn. Ct.
App. 2005) (determining that one or two visits during a four-month period is “nothing more
than token visitation”); In re Boston G., No. M2019-00393-COA-R3-PT, 2020 WL
2070399, at *4 (Tenn. Ct. App. April 29, 2020) (affirming the juvenile court’s finding that
one visit during the four-month period preceding the mother’s incarceration constituted
token visitation).

       Furthermore, the evidence preponderates in favor of the trial court’s finding that
Father’s failure to visit the Children was willful. With respect to a parent’s willfulness in
failing to visit or financially support, Tennessee Code Annotated § 36-1-102(I) (2021)
provides:

       For purposes of this subdivision (1), it shall be a defense to abandonment for
       failure to visit or failure to support that a parent or guardian’s failure to visit
       or support was not willful. The parent or guardian shall bear the burden of
       proof that the failure to visit or support was not willful. Such defense must
       be established by a preponderance of evidence. The absence of willfulness
       is an affirmative defense pursuant to Rule 8.03 of the Tennessee Rules of
       Civil Procedure[.]

                                             - 15 -
Therefore, Father bore the burden of raising this affirmative defense and proving that he
did not act willfully in failing to visit the Children.6 Although his argument on appeal is
unclear, Father appears to blame DCS for his failure to visit the Children due to DCS’s
purported failure to “maintain the bond between Father and the minor children following
his incarceration in December 2018,” and with the court in placing conditions on his ability
to visit.

        On appeal, DCS contends that Father has waived any argument concerning his lack
of willfulness. Although Father failed to file an answer to DCS’s termination petition and
failed to raise lack of willfulness as an affirmative defense at trial, we determine that this
affirmative defense was “tried in this case by implied consent.” See In re Serenity S., No.
E2019-00277-COA-R3-PT, 2020 WL 522439, at *7 (Tenn. Ct. App. Jan. 31, 2020); see
also Tenn. R. Civ. P. 15.02 (“When issues not raised by the pleadings are tried by express
or implied consent of the parties, they shall be treated in all respects as if they had been
raised in the pleadings.”).

        In In re Serenity, this Court concluded that the mother had raised the affirmative
defense for the first time on appeal but that the issue had been tried by implied consent
partially due to DCS’s discussion of the mother’s willfulness in its termination petition, the
testimony offered by DCS with respect to the mother’s failure to visit, and the trial court’s
findings concerning the mother’s knowledge of the consequences of her failure to visit. Id.
Similarly, in the present cause, DCS alleged in its termination petition that Father had
“willfully failed to visit the children, although he was able to visit, he knew the children
were in DCS custody” and “was aware of the requirements to visit.” DCS also offered
testimony with respect to Father’s knowledge of the conditions precedent to visit as ordered
by the court in its May 2018 order. In addition, the court specifically found that Father had
acted willfully in failing to visit the Children because he was aware of the requirements to
visit. Therefore, we will consider Father’s argument that he did not willfully fail to visit
the Children.

        The evidence introduced demonstrated that Father knew the court had conditioned
visitation on his release from jail and clean drug tests before visits, yet Father tested
positive for Suboxone, marijuana, and methamphetamine and freely admitted at trial to
using drugs during the four-month determinative period. As previously explained by this
Court, “willfulness” does not require the same standard of culpability as is required by the
criminal code, and it does not require “malevolence or ill will.” In re Audrey S., 182
S.W.3d at 863. Rather “[w]illful conduct consists of acts or failures to act that are

6
  Effective July 1, 2018, the General Assembly amended Tennessee Code Annotated § 36-1-102 to render
the absence of willfulness to be solely an affirmative defense as it relates to a parent’s failure to visit or
failure to financially support. See, e.g., In re Serenity S., No. E2019-00277-COA-R3-PT, 2020 WL 522439,
at *7 (Tenn. Ct. App. Jan. 31, 2020). Because the termination petition in this case was filed on February 4,
2019, the amendment rendering the absence of willfulness as an affirmative defense, for which the parent
carries the burden to of proof, applies here.
                                                   - 16 -
intentional or voluntary rather than accidental or inadvertent,” and such conduct is the
“product of free will rather than coercion.” Id. Furthermore, this Court has previously
determined: “A parent’s choice to continue to use drugs when the parent is prohibited from
visiting a child until passage of a drug test constitutes a willful failure to visit the child.”
In re Morgan S., No. E2009-00318-COA-R3-PT, 2010 WL 520972, at *9 (Tenn. Ct. App.
Feb. 12, 2010). Therefore, Father’s failure to visit the Children during the determinative
period was willful.

       With respect to Father’s postulate that DCS should have scheduled phone calls and
video conferences with the Children while he was incarcerated, this Court’s inquiry into
the frequency and quality of visits is confined to the aggregated four-month period during
which Father was not incarcerated. Father’s contention concerning DCS’s efforts during
his incarceration is irrelevant with regard to this ground of abandonment. For the foregoing
reasons, the trial court did not err in concluding by clear and convincing evidence that DCS
met its burden in proving that Father willfully failed to visit the Children.

                                    b. Failure to Support

        Concerning the trial court’s determination that Father abandoned the Children by
failing to provide financial support, Father argues that he had no means by which to make
the $40.00 monthly payments ordered by the court. In support, he cites medical issues that
arose from a 2017 car accident and his frequent incarceration. Tennessee Code Annotated
§ 36-1-102(1)(D) (2021) defines “failed to support” or “failed to make reasonable
payments toward such child’s support” as “the failure, for a period of four (4) consecutive
months, to provide monetary support or the failure to provide more than token payments
toward the support of the child” and provides that the parent’s ability to make only small
payments is not a defense “if no payments were made during the relevant four-month
period.”

       As with failure to visit, a parent may assert, as an affirmative defense, that the failure
to provide financial support was not willful. Tenn. Code Ann. § 36-1-102(1)(I). However,
the parent bears “‘the burden of proof that the failure to . . . support was not willful’ and
must establish the lack of willfulness by a preponderance of evidence.” In re Braelyn S.,
No. E2020-00043-COA-R3-PT, 2020 WL 4200088, at *8 (Tenn. Ct. App. July 22, 2020)
(quoting Tenn. Code Ann. § 36-1-102(1)(I)). “Failure to support is willful when a parent
is aware of the duty to support and has the ability but makes no attempt to provide support
and has no justifiable excuse for failure to do so.” In re Mattie L., 618 S.W.3d 335, 345
(Tenn. 2021). Furthermore, parents who are at least eighteen years of age or older are
presumed to know of their legal obligation to support their children. Tenn. Code Ann. §
36-1-102(1)(H).

       Similar to his failure to visit, Father failed to raise lack of willfulness as an
affirmative defense in his trial pleadings or in his defense at trial. However, we again
                                           - 17 -
conclude that the affirmative defense was tried by implied consent inasmuch as DCS
addressed Father’s willfulness in its termination petition and DCS and Father introduced
evidence of his income and ability to pay at trial. Furthermore, the trial court found in its
final order that Father maintained the ability to pay the child support payments, knew of
his responsibility to support the Children, and knew of the potential consequences for
failing to do so. See In re Serenity S., 2020 WL 522439, at *7. Although the court did not
make an explicit finding as to Father’s willfulness, it concluded that he had failed to make
reasonable payments toward the Children’s support despite being “able bodied and able to
pay the twenty dollars a month child support.”7 The court specifically noted that Father
had testified that he did not provide any financial support and had no “good reason for not
doing so.” The court also found that it had explained to Father his duty to financially
support the Children and the potential consequences of his failure to do so at the July 25,
2018 hearing.

        Although Father argues that he lacked the ability to provide financial support due to
his frequent incarceration and physical injuries sustained in a car accident, the evidence
presented at trial does not support this conclusion. Concerning Father’s physical injuries,
Father explained that he was in a car accident in October 2017. As a result of the accident,
Father fractured his skull, lapsed into a coma, and underwent a complete hip replacement.
Initially, Father testified that his hip prevented him from working and that he had been
pursuing disability benefits before he was incarcerated. However, Father subsequently
related that he was planning to work for a roofing company upon his release from prison
and that he was unsure as to whether he would continue to seek disability benefits.

      Despite the difficulty with his hip, Father testified that prior to his incarceration he
had been working on his house, which required repairs to the roof. When pressed
concerning how he purchased supplies for home repairs, Father responded: “That involves
with my conspiracy case I’m involved in.” Father did not elaborate further on this point;
however, he later acknowledged that he was earning money during his period of
nonincarceration but not paying the ordered child support.

       Based on Father’s own testimony, it is evident that Father was earning income
during the determinative period and had the ability to work as evinced by the physical labor
he performed relative to his house. Therefore, inasmuch as Father failed to make any
payments toward the Children’s support, admitted to earning money during the
determinative period, and acknowledged that he had no excuse for failing to make such
payments, we conclude that the evidence established the trial court’s finding of this ground
of abandonment by clear and convincing evidence.

7
 Pursuant to the trial court’s September 7, 2019 order and the permanency plan, Father was ordered to pay
a total of $40.00 per month as financial support for the Children. In stating that Father was ordered to pay
$20.00 per month in its final order, it appears the court intended to reference Father’s obligation to pay
$20.00 per child per month. We consider this erroneous finding to be harmless in effect.
                                                  - 18 -
                                    c. Wanton Disregard

       Concerning this ground of statutory abandonment, Father argues that his past
behavior does not exhibit a “pattern” of criminality, that his “serious criminal issues related
to his drug misuse” are “largely resolved,” and that his release from prison could be
imminent. However, by presenting these arguments, Father ostensibly misses the
fundamental inquiry. In evaluating this ground for termination, neither this Court nor the
trial court are focused upon the present resolution of the parent’s criminal issues or
imminent release from prison; rather, the proper focus is on the parent’s past activity that
generated the parent’s legal issues and precipitated the parent’s incarceration. See In re
Isabella W., No. E2019-01346-COA-R3-PT, 2020 WL 2070392, at *10 (Tenn. Ct. App.
Apr. 29, 2020) (noting that the father’s arguments erroneously focused on his behavior
while incarcerated whereas the relevant consideration was the father’s conduct prior to
incarceration).

       With regard to this termination ground, this Court has previously explained:

               Tenn. Code Ann. § 36-1-102(1)(A)(iv) also reflects the commonsense
       notion that parental incarceration is a strong indicator that there may be
       problems in the home that threaten the welfare of the child. Incarceration
       severely compromises a parent’s ability to perform his or her parental duties.
       A parent’s decision to engage in conduct that carries with it the risk of
       incarceration is itself indicative that the parent may not be fit to care for the
       child. Taxonomy of Children’s Rights, 11 WM. & MARY BILL RTS. J. at
       958. However, parental incarceration is not an infallible predictor of parental
       unfitness. Accordingly, Tenn. Code Ann. § 36-1-102(1)(A)(iv)’s second test
       for abandonment does not make incarceration alone a ground for the
       termination of parental rights. An incarcerated or recently incarcerated
       parent can be found guilty of abandonment only if the court finds, by clear
       and convincing evidence, that the parent’s pre-incarceration conduct
       displayed a wanton disregard for the welfare of the child. Thus, the parent’s
       incarceration serves only as a triggering mechanism that allows the court to
       take a closer look at the child’s situation to determine whether the parental
       behavior that resulted in incarceration is part of a broader pattern of conduct
       that renders the parent unfit or poses a risk of substantial harm to the welfare
       of the child.

In re Audrey S., 182 S.W.3d at 866 (footnote omitted) (emphasis added). Moreover, this
Court has stated that “probation violations, repeated incarceration, criminal behavior,
substance abuse, and the failure to provide adequate support or supervision for a child can,
alone or in combination, constitute conduct that exhibits a wanton disregard for the welfare
of a child.” Id. at 867-68.
                                           - 19 -
        In concluding that DCS had proven this ground of abandonment, the trial court made
the following findings of fact:

             [Father] has engaged in conduct that exhibits a wanton disregard for
      the children’s welfare by:

             a) Using illegal drugs in that on March 1st 2018 a hair follicle
             sample was taken and the results were positive for
             Methamphetamine level 100,415 pg/mg; Cocaine level of
             21,675 pg/mg;

             b) On September 6th 2017 he was charged with aggravated
             criminal trespass;

             c) On January 22nd 2018 he was charged with domestic
             assault;

             d) On February 8th 2018, the date of removal, he was arrested
             and charged with simple possession, unlawful possession of a
             weapon, maintaining a dwelling for drug use, and driving on a
             suspended license;

             e) On February 15th 2018 he was charged with failure to
             appear relating to a charge from September 6th 2017 and was
             arrested on April 18th 2018;

             f) On December 5th 2018 he was arrested and charged in
             Virginia with possession of a gun with schedule II drugs;
             manufacturing controlled substance; carrying a concealed
             weapon, possession of a blackjack [weapon], driving without a
             license, driving without proof of insurance, and being held on
             a warrant for extradition;

             g) Due to his use of illegal drugs in the home with the children
             they were exposed to harmful, illegal substances in that on
             February 1st 2018 the child [Harmony’s] hair was collected for
             testing and was positive for Methamphetamine, Cocaine, and
             Buprenorphine exposure; That on February 12th 2018 the child
             [Erin’s] hair was collected for testing and was positive for
             Methamphetamine exposure;


                                          - 20 -
             h) On January 24th 2018 the father was incarcerated on assault
             charges, and left the children with his paramour and the home
             was observed to be messy and the children were sharing a twin
             size mattress in the floor; The children’s mother was present in
             the home; The father’s paramour had allowed the mother to
             stay at the home while the father was incarcerated so that she
             could assist in caring for the children. Both the mother and the
             father’s paramour refused to submit to urine drug screens on
             this date. The mother reported that she had recently used drugs
             while she was out partying, but she would not identify what
             drugs she used. The father’s paramour admitted that she used
             Benzodiazepine within the past two weeks and Subutex and
             THC within the past month.

              The proof developed was that [Father] admitted that when the children
      were living with him and in the home that he would use methamphetamine
      and other drugs quite regularly as were the children’s mother and also his
      girlfriend at that time. He knew that these women were using these drugs.
      He testified that he always went outside to another building when he used
      methamphetamine. The Court does not find that testimony to be credible.

             [Father] tested positive for methamphetamine and denied using right
      before he tested positive. The Court finds that is just too much of a
      coincidence for these children to test positive for these drugs with their dad
      being around using them all of the time for the Court to believe that he did
      not contribute or know that the others were contributing to the children’s
      exposure to these drugs.

             [Father] left the children with inappropriate care givers and his
      explanation for that was while he was in jail he had to have someone there to
      take care of them or they might end up in DCS custody.

             [Father] testified that he had not been dating his girlfriend very long
      so that is why he left them in care of their mother who he knew was using
      drugs as well as his girlfriend.

             DCS has proven, by clear and convincing evidence, the ground of
      abandonment by incarcerated parent abandonment by wanton disregard
      against [Father].

(Paragraph numbering omitted.) Upon careful review, we conclude that the evidence
presented during trial preponderates in favor of these findings.

                                          - 21 -
       As noted in In re Audrey S., incarceration alone is not a ground for termination. 182
S.W.3d at 866. However, the parent’s incarceration acts as a “triggering mechanism that
allows the court to take a closer look at the child’s situation to determine whether the
parental behavior that resulted in incarceration is part of a broader pattern of conduct that
renders the parent unfit or poses a risk of substantial harm to the welfare of the child.” Id.
Such a pattern of conduct may consist of “probation violations, repeated incarceration,
criminal behavior, substance abuse, and the failure to provide adequate support or
supervision for a child . . . .” Id. at 867-68.

       The evidence presented at trial established that Father had engaged in nearly all of
the conduct listed in Audrey. Father admitted to using methamphetamine while the
Children were in his custody. Although Father testified that he never used illicit drugs
inside the home, the trial court did not find this testimony credible. Father also
acknowledged that he knew that Mother and his paramour used drugs, yet he left the
Children in their supervision. As a consequence of their exposure to illicit drugs in the
home, Harmony tested positive for exposure to methamphetamine, cocaine, and
buprenorphine while Erin tested positive for exposure to methamphetamine.

       DCS also proffered evidence establishing that Father had been in and out of jail
many times during the Children’s young lives. On January 19, 2016, Father was convicted
of criminal trespass and sentenced to thirty days of incarceration. On February 23, 2017,
Father was convicted of possession of drug paraphernalia and failure to provide proof of
automobile insurance, resulting in a sentence of eleven months and twenty-nine days on
probation with ten days to serve in jail. Father was arrested again on September 6, 2017,
and convicted of criminal trespass. Father was sentenced to thirty days in jail. Father was
arrested on January 22, 2018, and charged with domestic assault against Paternal
Grandmother. He was convicted of this offense and sentenced to eleven months and
twenty-nine days, suspended to probation.

        On February 7, 2018, Father was arrested and was charged with, inter alia, driving
on a suspended license, possession of a firearm during the commission of a dangerous
felony, and maintaining a dwelling for drug use. On April 18, 2018, Father was arrested
for failing to appear at a court hearing and remained incarcerated until August 20, 2018.
Father was arrested again on December 5, 2018, for charges originating in the
Commonwealth of Virginia, which included the felonious possession of a firearm while
committing or attempting to commit illegal manufacture, sale, or distribution of a
controlled substance; felony possession of a controlled substance; felony possession of ten
grams or more of methamphetamine; and ninety-five counts of possession of child
pornography. In addition, Father testified that he had pled guilty to a criminal conspiracy
charge and was awaiting sentencing in federal court.

      Based on Father’s history of drug abuse, repeated incarceration, and numerous
criminal convictions, we determine that the trial court did not err in concluding by clear
                                         - 22 -
and convincing evidence that Father had abandoned the Children by exhibiting a wanton
disregard for their welfare. See In re S.L.A., 223 S.W.3d 295, 299 (Tenn. Ct. App. 2006)
(“Wanton disregard for the welfare of the child can be established by the parent’s previous
criminal conduct along with a history of drug abuse.”).

                  B. Substantial Noncompliance with Permanency Plan

       Father contends that he completed all the steps of the permanency plan that he could
have while incarcerated. The trial court, however, found by clear and convincing evidence
that Father had failed to substantially comply with the statement of responsibilities set forth
in the permanency plan. With respect to this statutory ground, the trial court made the
following finding of facts:

              [Father] refused to sign the plans and was provided copies and his
       requirements were explained to him at the hearing on July 25th 2018.

              This Honorable Court ratified the initial permanency plans on July
       25th 2018 as in the children’s best interests and found that the requirements
       for [Father] were reasonably related to remedying the reasons for foster care.

               The Court finds that [Father] has not substantially complied with the
       responsibilities and requirements set out for him in the permanency plans to
       wit: He failed to maintain safe and stable housing. DCS attempted to inspect
       his home and he would not let them and reported it was not suitable. He
       failed to meet the conditions precedent in order to visit with the children and
       therefore did not visit. He failed to obtain or maintain a legal source of
       income. He failed to obtain a reliable means of transportation. He failed to
       complete an alcohol and drug assessment. He failed to take and pass random
       drug screens, and test negative for all illegal substances. He only participated
       in one drug screen on September 13th 2018 which was positive for
       Buprenorphine, THC, and Methamphetamine. He failed to sign a release of
       information for the Department to look at his medical records and other
       records. He failed to resolve his legal issues, failed to cooperate with
       probation, and incurred new criminal charges.

             [Father] testified that he had failed to comply with those
       responsibilities.

              The Court finds that although [Father] had several periods of
       incarceration, during the time he was not incarcerated he did not attempt to
       complete any task on his permanency plan.


                                            - 23 -
             The Court finds that, as of the date of hearing, the permanency plans
      are reasonable and related to remedying the reasons for which the children
      were placed into foster care, such that, had [Father] cooperated with the
      same, it would have addressed the reasons for which the children were in
      DCS custody.

(Paragraph numbering omitted.) Upon thorough review of the record, we find that the
evidence at trial does not preponderate against these findings.

      Tennessee Code Annotated § 36-1-113(g)(2) (2021) provides as a ground for
termination of parental rights:

      There has been substantial noncompliance by the parent or guardian with the
      statement of responsibilities in a permanency plan pursuant to title 37,
      chapter 2, part 4[.]

To terminate parental rights pursuant to Tennessee Code Annotated § 36-1-113(g)(2), the
parent’s noncompliance with the permanency plan must be substantial. See In re Valentine,
79 S.W.3d 539, 548 (Tenn. 2002). Additionally, our Supreme Court has held that “the real
worth and importance of noncompliance should be measured by both the degree of
noncompliance and the weight assigned to that requirement.” Id. This Court has explained
the following regarding the ground of substantial noncompliance with the permanency
plan:

              Mere noncompliance is not enough to terminate a parent’s rights. In
      re Valentine, 79 S.W.3d [539,] 548 [(Tenn. 2004)]. Additionally, the
      unsatisfied requirement(s) must be important in the plan’s scheme. Id. A
      “[t]rivial, minor, or technical” deviation from the permanency plan’s
      requirements does not qualify as substantial noncompliance. In re M.J.B.,
      140 S.W.3d [643,] 656 [(Tenn. Ct. App. 2004)] (citing In re Valentine, 79
      S.W.3d at 548). Improvements in compliance are construed in favor of the
      parent. In re Valentine, 79 S.W.3d at 549 (citing State Dept. of Human Servs.
      v. Defriece, 937 S.W.2d 954, 961 (Tenn. Ct. App. 1996)). Yet, we must
      determine compliance in light of the permanency plan’s important goals:

             In our view, a permanency plan is not simply a list of tasks with
             boxes to be checked off before custody is automatically
             restored. Rather, it is an outline for doing the things that are
             necessary to achieve the goal of permanency in children’s
             lives. We think that where return to parent is the goal, parents
             must complete their responsibilities in a manner that
             demonstrates that they are willing and able to resume caring

                                          - 24 -
              for their children in the long-term, not on a month-to-month
              basis.

       In re V.L.J., No. E2013-02815-COA-R3-PT, 2014 WL 7418250, at *8 (Tenn.
       Ct. App. Dec. 30, 2014).

In re Abbigail C., No. E2015-00964-COA-R3-PT, 2015 WL 6164956, at *20-21 (Tenn.
Ct. App. Oct. 21, 2015).

        The permanency plan, developed on March 5, 2018, and ratified on July 25, 2018,
specified Father’s responsibilities, which included: (1) participate in at least 4.3 hours of
visitation with the Children per month; (2) pay $40.00 per month in child support; (3) make
necessary repairs to home and allow DCS to conduct a walk-through to ensure its
suitability; (4) maintain proper utilities for at least three months; (5) complete an alcohol
and drug assessment; (6) ensure his paramour complies with random drug screens,
completes an alcohol and drug assessment, and follows any recommendations from the
assessment if he plans to keep her in his life; (7) ensure that no one living with him or in
his life is under the influence of alcohol or drugs; and (8) resolve all of his criminal charges,
follow rulings of the court, and avoid receiving new criminal charges.

        We first note that these requirements were reasonable and “related to remedying the
conditions that necessitate[d] foster care placement,” see Tenn. Code Ann. § 37-2-
403(2)(C) (2021), which herein included Father’s incarceration and drug use. Moreover,
we agree with the trial court’s finding that Father failed to substantially comply with the
responsibilities outlined in the permanency plan. As previously noted, Father visited the
Children on a total of three occasions during the entire time the Children were in DCS
custody, failing to visit with them for 4.3 hours per month. Father also acknowledged that
he had failed to make any payments toward the Children’s support. Although Father
testified that he had worked towards repairing his home, Mr. Sherfey testified that Father
rejected any assistance from DCS and never shared the address with DCS. Father never
completed an alcohol and drug assessment and continued to use illicit drugs. Father also
continued to incur new criminal charges and convictions.

        Based on the evidence presented, we conclude that Father’s conduct resulted in
substantial noncompliance with the goals and responsibilities of the permanency plan.
Father did not “complete [his] responsibilities in a manner that demonstrate[d] that [he
was] willing and able to resume caring for [the Children] in the long-term.” See In re
V.L.J., No. E2013-02815-COA-R3-PT, 2014 WL 7418250, at *8 (Tenn. Ct. App. Dec. 30,
2014). We therefore determine that clear and convincing evidence supported this statutory
ground for termination as well.



                                             - 25 -
                                D. Persistence of Conditions

       The trial court also found clear and convincing evidence of the statutory ground of
persistence of the conditions leading to removal of the Children from Father’s home or
physical and legal custody. Regarding this statutory ground, Tennessee Code Annotated §
36-1-113(g)(3) (2021) provides:

       (A)    The child has been removed from the home or the physical or legal
              custody of a parent or guardian for a period of six (6) months by a
              court order entered at any stage of proceedings in which a petition has
              been filed in the juvenile court alleging that a child is a dependent and
              neglected child, and:

              (i)     The conditions that led to the child’s removal still persist,
                      preventing the child’s safe return to the care of the parent or
                      guardian, or other conditions exist that, in all reasonable
                      probability, would cause the child to be subjected to further
                      abuse or neglect, preventing the child’s safe return to the care
                      of the parent or guardian;

              (ii)    There is little likelihood that these conditions will be remedied
                      at an early date so that the child can be safely returned to the
                      parent or guardian in the near future; and

              (iii)   The continuation of the parent or guardian and child
                      relationship greatly diminishes the child’s chances of early
                      integration into a safe, stable, and permanent home;

       (B)    The six (6) months must accrue on or before the first date the
              termination of parental rights petition is set to be heard[.]

       In the instant case, the Children were removed from Father’s custody on February
8, 2018, following the filing of a dependency and neglect petition. The Children were in
DCS custody continuously through trial, which occurred nearly three years after their
removal. In its initial dependency and neglect petition, DCS cited allegations of drug
exposure, lack of supervision, and environmental neglect, as well as Father’s incarceration.
In finding that the conditions that had led to the removal of the Children persisted, the trial
court made the following findings of fact:

             DCS removed the children from their home because of drug exposure,
       environmental neglect, criminal activity, homelessness, and incarceration.


                                            - 26 -
              The conditions that led to the removal still persist to wit: [Father]
       continues to have unaddressed substance abuse issues; he continues to lack
       stable housing or sufficient income to support himself and the minor
       children; continues to lack appropriate parenting skills.

              Other conditions exist that, in all reasonable probability, would lead
       to further neglect or abuse of the children because [Father] has exposed or
       allowed the children to be exposed to Methamphetamine and Cocaine, as
       evidence[d] by their hair follicle drug screens; he remains incarcerated and
       will be so for the foreseeable future.

               There is little chance that those conditions will be remedied soon so
       that the children can be returned safely to [Father’s] custody.

              Continuation of the parent/child relationship greatly diminishes the
       children’s chances of being placed into a safe, stable and permanent home.

(Paragraph numbering omitted.)

       The evidence preponderates in favor of these findings as well. At the time of trial,
Father was incarcerated for criminal charges he had acquired in the Commonwealth of
Virginia, which included multiple drug charges. In addition, Father failed the two drug
screens that he participated in while he was not incarcerated, testing positive in March 2018
for methamphetamine and cocaine and in September 2018 for methamphetamine,
marijuana, and Suboxone. Father acknowledged that he would need extensive counseling
and drug treatment upon his release from prison.

         In addition, Father stated that he was scheduled to be sentenced concerning his
criminal conspiracy charge on April 26, 2021, and that he expected to be released on
probation. However, Father also conceded that there was no guarantee he would receive a
probationary sentence and that he could receive a sentence of up to two and one-half years.
It is also unknown how Father’s Virginia charges will be resolved. Kayla Gilliam, the DCS
case worker assigned to this case from December 2018 until June 2020, testified that
Father’s Virginia charges had not yet been adjudicated when she was assigned to the case.

       Ultimately, Father’s pattern of incarceration and drug abuse persisted at the time of
trial. The Children had remained in DCS custody for nearly three years, and during that
period, Father had been in and out of jail, had received new criminal charges and
convictions, and had continued to use illicit drugs when he was not incarcerated.
Therefore, we agree with the trial court in its finding that there was little likelihood that the
conditions leading to removal would be remedied at an early date so that the Children could
be returned safely to Father. Furthermore, given the length of time that the Children had
spent in DCS custody with no progress made by Father to improve the conditions leading
                                             - 27 -
to removal, it is clear that continuation of the parent-child relationship would further inhibit
the Children’s ability to integrate into a stable home. We therefore determine that the trial
court did not err in concluding that clear and convincing evidence also established this
statutory ground for termination.

                                   E. Severe Child Abuse

       The trial court also determined that Father had committed severe child abuse by
exposing the Children to or allowing the Children to be exposed to drugs such as cocaine
and methamphetamine. On appeal, Father argues that he did not intentionally expose the
Children to drugs. With respect to this statutory ground, Tennessee Code Annotated § 36-
1-113(g)(4) (2021) provides:

       (4)    The parent or guardian has been found to have committed severe child
              abuse, as defined in § 37-1-102, under any prior order of a court or is
              found by the court hearing the petition to terminate parental rights or
              the petition for adoption to have committed severe child abuse against
              any child[.]

Tennessee Code Annotated § 37-1-102(27) (2021) defines “severe child abuse” as:

       (A)(i) The knowing exposure of a child to or the knowing failure to protect
              a child from abuse or neglect that is likely to cause serious bodily
              injury or death and the knowing use of force on a child that is likely
              to cause serious bodily injury or death[.]

The trial court’s finding of severe child abuse was predicated on Father’s long history of
drug use and possession in the home, his positive test for methamphetamine and cocaine
in March 2018, his February and December 2018 drug charges, his prior knowledge that
Mother and D.C. used drugs, and the fact that the Children tested positive for exposure to
drugs in February 2018. The evidence at trial preponderates in favor of the trial court’s
findings with regard to this ground.

       In arguing that DCS presented insufficient evidence to prove severe child abuse,
Father first points to his own trial testimony that he stored his drugs in an inoperable
automobile and another building rather than inside the home. However, the trial court
specifically found that Father’s testimony was not credible on this point, and we will not
re-evaluate the court’s credibility assessment inasmuch as trial courts are “uniquely
positioned to observe the demeanor and conduct of witnesses.” See Kelly v. Kelly, 445
S.W.3d 685, 692 (Tenn. 2014) (quoting State v. Binette, 33 S.W.3d 215, 217 (Tenn. 2000));
see also Wells v. Tenn. Bd. of Regents, 9 S.W.3d 779, 783 (Tenn. 1999) (“[A]ppellate courts
will not re-evaluate a trial judge’s assessment of witness credibility absent clear and
convincing evidence to the contrary.”). In this instance, the trial court found that Father’s
                                            - 28 -
testimony that “he only used drugs outside the home or in an outbuilding is without
credibility.”

       Father also contends that he did not intentionally expose the Children to drugs.
However, DCS was not charged with proving that Father acted intentionally. DCS only
needed to prove by clear and convincing evidence that Father acted knowingly. See Tenn.
Code Ann. § 37-1-102(27)(A)(i). Concerning the “knowing” element of severe child
abuse, this Court has explained:

             It is also important to understand the threshold for finding that a parent
      or caregiver’s conduct was “knowing.” In child abuse cases, the parent or
      caregiver may deny that the injury was purposefully inflicted, and where the
      injuries are inflicted on preverbal infants and children, there is often no
      witness to the injury other than the parent or caregiver. The “knowing”
      element can and often must be gleaned from circumstantial evidence,
      including but not limited to, medical expert testimony on the likelihood that
      the injury occurred in the manner described by the parent or caregiver.
      Moreover, “knowing” conduct by a parent or caregiver is not limited to
      conduct intended to cause injury:

                    The term “knowing” as used in Section 37-1-102(b)(23)
             is not defined by statute. . . In the context of the dependency
             and neglect statutes, the term has been described as follows:

                            We consider a person’s conduct to be
                    “knowing,” and a person to act or fail to act
                    “knowingly,” when he or she has actual
                    knowledge of the relevant facts and
                    circumstances or when he or she is either in
                    deliberate ignorance of or in reckless disregard
                    of the information that has been presented to him
                    or her.

In re S.J., 387 S.W.3d 576, 592 (Tenn. Ct. App. 2012) (quoting In re Samaria S., 347
S.W.3d 188, 206 (Tenn. Ct. App. 2011) (internal citations omitted)).

       As explained above, whether a parent acted knowingly is often evinced by
circumstantial evidence. Although DCS did not present direct evidence to indicate that
Father knowingly allowed the Children to be exposed to drugs within the household, such
as an admission from Father, the circumstantial evidence presented by DCS demonstrates
that Father had knowledge of “relevant facts and circumstances” indicating the Children’s
exposure to harmful drugs.

                                           - 29 -
       DCS’s packet of background paperwork, entered into evidence as an exhibit,
contains the results of drug screens reflecting that Harmony tested positive for exposure to
methamphetamine and cocaine and that Erin tested positive for exposure to
methamphetamine on February 12, 2018, four days after their removal from Father’s
custody. Mr. Sherfey also testified that Harmony tested positive for exposure to
methamphetamine, cocaine, and buprenorphine on February 1, 2018. According to Mr.
Sherfey, the Children were residing in Father’s home at the time of their removal. In
addition, Mother and D.C. were living in the home. Father testified that he never used
drugs in the home but that he stored and would use drugs in an inoperable car or an
outbuilding on the property. As previously noted, the trial court did not find Father’s
testimony related to this claim to be credible.

       Father also testified that he was aware that Mother and D.C. used drugs. Father
related that when he was arrested, he left the Children with Mother and D.C. When asked
whether he thought the Children were exposed to methamphetamine by Mother’s or D.C.’s
drug use, he stated: “Well, I know it wouldn’t have been from me. So it would have to be.
I know it was a poor decision, very poor.”

       At the time of the Children’s removal, all three of their caregivers were using drugs.
Father tested positive for methamphetamine, buprenorphine, cocaine, and marijuana on
March 1, 2018, three weeks after the removal of the Children. Mother also tested positive
for methamphetamine on February 28, 2018. Father explained that D.C. and he would use
methamphetamine together. Notes from the March 5, 2018 CFTM reflect that D.C. had
recently tested positive for methamphetamine, buprenorphine, cocaine, and opiates.

       These circumstances, considered together, demonstrate that Father either knowingly
exposed the Children to drugs himself or allowed the Children to be exposed to drugs by
Mother or D.C. This Court has previously affirmed a trial court’s finding of severe child
abuse based on similar circumstances. In In re A.L.H, the trial court found that (1) the
children tested positive for exposure to methamphetamine; (2) the father and mother were
living with the children during this time; (3) the father tested positive for
methamphetamine; (4) the mother tested positive for opiates; (5) the parents knew, or
should have known, that the maternal grandmother was using methamphetamine; (6) the
parents allowed the children to stay with the maternal grandmother; (7) the father blamed
the children’s drug exposure on the mother and DCS; and (8) the father was not a credible
witness. In re A.L.H., No. M2016-01574-COA-R3-JV, 2017 WL 3822901, at *3 (Tenn.
Ct. App. Aug. 31, 2017). This Court determined that the trial court did not err by finding
that the children were victims of severe child abuse based on these findings of fact. Id.
The findings of fact in A.L.H. are nearly identical to the findings of fact in the present case.
We conclude that these combined circumstances served to undergird and establish the trial
court’s finding of severe child abuse.


                                             - 30 -
        In his appellate brief, Father contends that he did not leave the Children with Mother
or D.C. after he was arrested in February 2018, asserting that he left the Children with
Paternal Grandmother, whom he did not know was using drugs.8 However, Mr. Sherfey
testified that the Children were removed from Father’s home and that Mother and D.C.
were living in the home at the time. Father also answered affirmatively when questioned
whether the Children were “staying at your house with your girlfriend and the children’s
mother” at the time of his February 2018 arrest. Therefore, we find Father’s argument on
this point unpersuasive and affirm the trial court’s finding of this termination ground by
clear and convincing evidence.

                  F. Failure to Manifest an Ability and Willingness to
              Assume Custody of or Financial Responsibility for the Children

      Concerning this statutory ground, Tennessee Code Annotated § 36-1-113(g)(14)
(2021) provides:

       A parent or guardian has failed to manifest, by act or omission, an ability and
       willingness to personally assume legal and physical custody or financial
       responsibility of the child, and placing the child in the person’s legal and
       physical custody would pose a risk of substantial harm to the physical or
       psychological welfare of the child[.]

To prove this ground, DCS was required to show by clear and convincing evidence that (1)
Father failed to manifest either an ability or willingness to assume custody or financial
responsibility of the Children and (2) returning the Children to Father’s custody would
pose a risk of substantial harm to the Children’s welfare. In re Neveah M., 614 S.W.3d
659, 674, 677 (Tenn. 2020); In re Jeremiah S., No. W2019-00610-COA-R3-PT, 2020 WL
1951880, at *6 (Tenn. Ct. App. Apr. 23, 2020) (“Under this ground for termination, the
petitioner must prove each element by clear and convincing evidence.”).

       The trial court stated the following findings of fact and conclusions of law with
regard to this ground:

              [Father] failed to manifest, by act or omission, an ability and
       willingness to personally assume legal and physical custody or financial
       responsibility of the children.

              Placing the children in [Father’s] legal and physical custody would
       pose a risk of substantial harm to the physical or psychological welfare of the
       children.

8
 DCS alleged in its dependency and neglect petition that Paternal Grandmother had tested positive for
methamphetamine, amphetamine, buprenorphine, hydrocodone, oxycodone, and benzodiazepine.
                                               - 31 -
              [Father] is currently incarcerated and without the financial ability to
       provide for himself or the children; He has not visited the children since April
       11th 2018, and has no[] parent/child relationship with them; when he was not
       incarcerated he did not maintain contact with DCS and did not cooperate with
       efforts to reunite him with the children; He has shown by his acts and
       omissions that the children were not a priority in his life, and he chose a life
       of crime and substance abuse instead.

             DCS has proven, by clear and convincing evidence, the ground for
       termination contained in T.C.A. § 36-1-113(g)(14) against [Father].

       Father acknowledges that he currently does not have the ability to care for the
Children given his incarceration. However, he argues that he might be released in April
2021 and that upon his release, he will have employment and a drug-free residence.
Although Father acknowledges that DCS presented evidence that the Children had bonded
with their foster parent, he asserts that they spent a significant amount of their lives under
Father’s care. Upon careful review of the record, we agree with the trial court and
determine Father’s arguments to be unavailing.

        The evidence demonstrated that Father lacks the ability to assume legal and physical
custody of and financial responsibility for the Children. Father was incarcerated at the time
of trial and had a sentencing hearing scheduled for April 26, 2021, in which he was to be
sentenced for criminal conspiracy. Father urged that he was likely to be released on
probation if he cooperated with the prosecuting attorney. However, Father also testified
that there was no guarantee that he would be released and that he could be sentenced to
spend up to two and one-half years in prison. In addition, Father has been charged with
numerous counts of serious offenses in Virginia, and no evidence was presented to indicate
when or how these charges may be resolved.

        Father also testified that he planned to be employed by a roofing company upon his
release but acknowledged that he could not recall the last time he had worked for this
company. Father contends on appeal that “[m]any of his issues could be addressed while
the children resided” with him. However, Father also related that he would need extensive
drug treatment and counseling upon his release. We fail to see how Father would have the
ability to assume custody of and financial responsibility for the Children while several of
his criminal charges and drug addiction issues remain unresolved. Based on Father’s
testimony, we agree with the trial court and conclude that he had no ability to assume legal
and physical custody of or financial responsibility for the Children.

       Although DCS needed to prove only Father’s failure to manifest an ability or his
failure to manifest a willingness as it relates to this ground, we likewise conclude that
Father also lacked the willingness to assume legal and physical custody of or financial
                                           - 32 -
responsibility for the Children. See In re Neveah M., 614 S.W.3d at 677 (“If a person
seeking to terminate parental rights proves by clear and convincing proof that a parent or
guardian has failed to manifest either ability or willingness, then the first prong of the
statute is satisfied.”). We recognize Father’s testimony at trial that he was highly motivated
to regain custody of the Children. However, as this Court has previously explained:

       When evaluating willingness, we look for more than mere words. Parents
       demonstrate willingness by attempting to overcome the obstacles that
       prevent them from assuming custody or financial responsibility for the child.

In re Cynthia P., No. E2018-01937-COA-R3-PT, 2019 WL 1313237, at *8 (Tenn. Ct. App.
Mar. 22, 2019) (internal citations omitted).

         Father’s actions spanning the nearly three years that had elapsed since the
Children’s removal by the time of trial demonstrated that Father had failed to manifest a
willingness to regain custody of the Children. See In re Keilyn O., No. M2017-02386-
COA-R3-PT, 2018 WL 3208151, at *8 (Tenn. Ct. App. June 28, 2018) (finding that a
parent had failed to manifest a willingness to assume custody because, inter alia, she “was
incarcerated and had completed virtually none of her plan responsibilities” by the time of
trial); In re Amynn K., No. E2017-01866-COA-R3-PT, 2018 WL 3058280, at *15 (Tenn.
Ct. App. June 20, 2018) (“Father’s actions, including his continued criminal activity and
his failure to financially support the Child, raise doubt as to Father’s actual willingness to
assume custody or financial responsibility for the Child.”).

        Since the Children were removed in February 2018, Father’s actions reflected a lack
of concern for the Children and a lack of willingness to assume legal and physical custody
of or financial responsibility for the Children. When Father was not incarcerated, he did
not secure a legal source of income or cooperate with DCS in its attempts to help him
evaluate the suitability of his home and its needed repairs. In fact, Father did not maintain
regular contact with DCS. Father continued to incur new criminal charges and convictions,
and Father continued to use illicit drugs as evinced by his September 2018 positive drug
screen. Father also failed to substantially comply with the parental responsibilities outlined
in the permanency plan. Although Father may have insisted that he was eager and willing
to regain custody of the Children, his actions demonstrated that he was not willing to
overcome major obstacles to regaining custody.

      DCS was also required to prove that returning the Children to Father’s custody
would pose a risk of substantial harm to the Children’s welfare. See In re Neveah M., 614
S.W.3d at 674, 677. This Court has previously observed:

       The courts have not undertaken to define the circumstances that pose a risk
       of substantial harm to a child. These circumstances are not amenable to
       precise definition because of the variability of human conduct. However, the
                                            - 33 -
       use of the modifier “substantial” indicates two things. First, it connotes a
       real hazard or danger that is not minor, trivial, or insignificant. Second, it
       indicates that the harm must be more than a theoretical possibility. While
       the harm need not be inevitable, it must be sufficiently probable to prompt a
       reasonable person to believe that the harm will occur more likely than not.

In re Maya R., No. E2017-01634-COA-R3-PT, 2018 WL 1629930, at *8 (Tenn. Ct. App.
Apr. 4, 2018) (quoting Ray v. Ray, 83 S.W.3d 726, 732 (Tenn. Ct. App. 2001)).

      Although the trial court’s statement that “[p]lacing the children in [Father’s] legal
and physical custody would pose a risk of substantial harm to the physical or psychological
welfare of the children” was somewhat conclusory, we determine that the evidence at trial
does not preponderate against this finding. Father has unresolved drug addiction issues
and unresolved criminal charges that would create an unpredictable and potentially
traumatic environment for the Children. Father never completed an alcohol and drug
assessment, and Father acknowledged that he would require extensive treatment and
counseling for his drug addiction issues upon his release.

       Conversely, the Children are thriving with their foster mother (“Foster Mother”).
According to Mr. Smith, at the time of trial, the Children referred to Foster Mother as
“Mom,” and Foster Mother was willing to adopt them. Mr. Smith testified that the Children
were “very happy” in Foster Mother’s care. Mr. Smith also stated that the Children were
excelling in school, had made friends, and had presented no behavioral issues. According
to Mr. Smith, the Children rarely spoke of Father, and in Mr. Smith’s estimation, the
Children maintained no bond with Father. The last time Father had visited the Children
was on April 11, 2018, nearly three years prior to trial, and according to Mr. Smith, Father
had the ability to write them letters but never did.

        Given Father’s unresolved legal issues, history of drug abuse, and current
incarceration, as well as the bond established between Foster Mother and the Children and
their success under her care and custody, we affirm the trial court’s finding that the return
of the Children to Father’s custody would pose a risk of substantial harm to their welfare.
See In re Amynn K., 2018 WL 3058280, at *15 (partially citing the child’s bond with the
foster parents, who had custody for four years, in affirming the trial court’s finding of this
statutory ground); In re Ke’Andre C., No. M2017-01361-COA-R3-PT, 2018 WL 587966,
at *11 (Tenn. Ct. App. Jan. 29, 2018) (noting that the parents had “knowingly engaged in
repeated criminal conduct that necessitated their re-incarceration” in finding that returning
the children to the parents would pose a risk of substantial harm). Upon careful review,
we conclude that clear and convincing evidence supports this statutory ground as well.




                                            - 34 -
                                    V. Best Interest of the Children

        When a parent has been found to be unfit by establishment of at least one statutory
ground for termination of parental rights, as here, the interests of parent and child diverge,
and the focus shifts to what is in the child’s best interest. In re Audrey S., 182 S.W.3d at
877; see also In re Carrington H., 483 S.W.3d at 523 (“The best interests analysis is
separate from and subsequent to the determination that there is clear and convincing
evidence of grounds for termination.” (quoting In re Angela E., 303 S.W.3d 240, (Tenn.
2010))). Tennessee Code Annotated § 36-1-113(i) provides a list of factors the trial court
is to consider when determining if termination of parental rights is in a child’s best interest.
This list is not exhaustive, and the statute does not require the court to find the existence
of every factor before concluding that termination is in a child’s best interest. See In re
Carrington H., 483 S.W.3d at 523; In re Audrey S., 182 S.W.3d at 878 (“The relevancy
and weight to be given each factor depends on the unique facts of each case.”).
Furthermore, the best interest of a child must be determined from the child’s perspective
and not the parent’s. White v. Moody, 171 S.W.3d 187, 194 (Tenn. Ct. App. 2004).

      The version of Tennessee Code Annotated § 36-1-113(i) (Supp. 2020) in effect
when the termination petition was filed in the instant action listed the following factors for
consideration:9

        (1)      Whether the parent or guardian has made such an adjustment of
                 circumstance, conduct, or conditions as to make it safe and in the
                 child’s best interest to be in the home of the parent or guardian;

        (2)      Whether the parent or guardian has failed to effect a lasting
                 adjustment after reasonable efforts by available social services
                 agencies for such duration of time that lasting adjustment does not
                 reasonably appear possible;

        (3)      Whether the parent or guardian has maintained regular visitation or
                 other contact with the child;

        (4)      Whether a meaningful relationship has otherwise been established
                 between the parent or guardian and the child;


9
 Effective April 22, 2021, the General Assembly has amended Tennessee Code Annotated § 36-1-113(i)
by deleting the previous subsection in its entirety and substituting a new subsection providing, inter alia,
twenty factors to be considered in determining a child’s best interest in a case involving termination of
parental rights. See 2021 Tenn. Pub. Acts, Ch. 190 § 1 (S.B. 205). However, because the termination
petition in this case was filed prior to the effective date of the amendment, the statutory best interest factors
provided in the prior version of the statute are applicable here. See, e.g., In re Braxton M., 531 S.W.3d 708,
732 (Tenn. Ct. App. 2017).
                                                     - 35 -
      (5)    The effect a change of caretakers and physical environment is likely
             to have on the child’s emotional, psychological and medical
             condition;

      (6)    Whether the parent or guardian, or other person residing with the
             parent or guardian, has shown brutality, physical, sexual, emotional
             or psychological abuse, or neglect toward the child, or another child
             or adult in the family or household;

      (7)    Whether the physical environment of the parent’s or guardian’s home
             is healthy and safe, whether there is criminal activity in the home, or
             whether there is such use of alcohol, controlled substances or
             controlled substance analogues as may render the parent or guardian
             consistently unable to care for the child in a safe and stable manner;

      (8)    Whether the parent’s or guardian’s mental and/or emotional status
             would be detrimental to the child or prevent the parent or guardian
             from effectively providing safe and stable care and supervision for the
             child; or

      (9)    Whether the parent or guardian has paid child support consistent with
             the child support guidelines promulgated by the department pursuant
             to § 36-5-101.

As our Supreme Court has instructed regarding the best interest analysis:

      “The best interests analysis is separate from and subsequent to the
      determination that there is clear and convincing evidence of grounds for
      termination.” In re Angela E., 303 S.W.3d [240,] 254 [(Tenn. 2010)].

             When conducting the best interests analysis, courts must consider nine
      statutory factors listed in Tennessee Code Annotated section 36-1-113(i).
      These statutory factors are illustrative, not exclusive, and any party to the
      termination proceeding is free to offer proof of any other factor relevant to
      the best interests analysis. In re Carrington H., 483 S.W.3d at 523 (citing In
      re Audrey S., 182 S.W.3d 838, 878 (Tenn. Ct. App. 2005)). Facts considered
      in the best interests analysis must be proven by “a preponderance of the
      evidence, not by clear and convincing evidence.” In re Kaliyah S., 455
      S.W.3d [533,] 555 [(Tenn. 2015)] (citing In re Audrey S., 182 S.W.3d at
      861). “After making the underlying factual findings, the trial court should
      then consider the combined weight of those facts to determine whether they
      amount to clear and convincing evidence that termination is in the child’s
      best interest[s].” Id. When considering these statutory factors, courts must
                                           - 36 -
       remember that “[t]he child’s best interests [are] viewed from the child’s,
       rather than the parent’s, perspective.” In re Audrey S., 182 S.W.3d at 878.
       Indeed, “[a] focus on the perspective of the child is the common theme”
       evident in all of the statutory factors. Id. “[W]hen the best interests of the
       child and those of the adults are in conflict, such conflict shall always be
       resolved to favor the rights and the best interests of the child. . . .” Tenn.
       Code Ann. § 36-1-101(d) (2017).

               Ascertaining a child’s best interests involves more than a “rote
       examination” of the statutory factors. In re Audrey S., 182 S.W.3d at 878.
       And the best interests analysis consists of more than tallying the number of
       statutory factors weighing in favor of or against termination. White v.
       Moody, 171 S.W.3d 187, 193-94 (Tenn. Ct. App. 2004). Rather, the facts
       and circumstances of each unique case dictate how weighty and relevant each
       statutory factor is in the context of the case. See In re Audrey S., 182 S.W.3d
       at 878. Simply put, the best interests analysis is and must remain a factually
       intensive undertaking, so as to ensure that every parent receives
       individualized consideration before fundamental parental rights are
       terminated. In re Carrington H., 483 S.W.3d at 523. “[D]epending upon the
       circumstances of a particular child and a particular parent, the consideration
       of one factor may very well dictate the outcome of the analysis.” In re
       Audrey S., 182 S.W.3d at 878 (citing White v. Moody, 171 S.W.3d at 194).
       But this does not mean that a court is relieved of the obligation of considering
       all the factors and all the proof. Even if the circumstances of a particular
       case ultimately result in the court ascribing more weight—even outcome
       determinative weight—to a particular statutory factor, the court must
       consider all of the statutory factors, as well as any other relevant proof any
       party offers.

In re Gabriella D., 531 S.W.3d 662, 681-82 (Tenn. 2017).

       In determining that terminating Father’s parental rights was in the best interest of
the Children, the trial court found that all but one of the nine statutory factors weighed in
favor of terminating Father’s parental rights. The court determined that Tennessee Code
Annotated § 36-1-113(i)(8) did not apply to the present case and, therefore, did not weigh
in favor of or against termination. Following our thorough review, we conclude that clear
and convincing evidence supports the court’s conclusion that termination of Father’s
parental rights was in the best interest of the Children.

       Concerning the first factor, whether Father has made an adjustment of circumstance,
conduct, or conditions, the trial court properly weighed this factor in favor of termination.
Father’s circumstances have not changed. Father was still incarcerated at the time of trial,

                                            - 37 -
received new criminal charges and convictions through the months following the
Children’s removal, and has yet to undergo treatment for his drug addiction issues.

        With respect to the second factor, whether Father has “failed to effect a lasting
adjustment after reasonable efforts by available social services agencies for such duration
of time that lasting adjustment does not reasonably appear possible,” DCS attempted to
assist Father in assessing necessary repairs to his house, scheduled visitation, and attempted
to maintain contact with Father. Father, however, did not stay in contact with DCS, refused
DCS assistance with respect to his house repairs, and continued to acquire additional
criminal charges and convictions as well as to use illicit drugs.

        Father posits that DCS did not do enough to maintain contact with him while he was
incarcerated, specifically noting that DCS mailed Father letters with no ability for Father
to communicate a response. The evidence at trial belies this assertion. Father related at
trial that he sometimes had funds to send mail and was provided five envelopes every week.
Father also contends that DCS did not arrange for him to benefit from services or
rehabilitation programs provided by the jails or prisons where he resided. However, Father
testified that he was not eligible for any such programs.

        The trial court also found that the third factor, whether Father maintained regular
visitation with the Children, and the fourth factor, whether Father had maintained a
meaningful bond with the Children, weighed in favor of termination. Father only visited
the Children three times during the entirety of DCS custody. By trial, Father had not seen
the Children in nearly three years and had not endeavored to write to the Children. Mr.
Smith testified that the Children rarely spoke of Father. The court did not err in weighing
these factors in favor of termination.

       Concerning the fifth statutory factor, the effect a change of caretakers and physical
environment would likely have on the Children’s emotional, psychological, and medical
condition, we also agree that this factor weighed in favor of termination. The Children
were thriving in the care and custody of Foster Mother at the time of trial. Foster Mother
had provided the Children with much needed stability. They had bonded to her and had
not seen or heard from Father in several years.

        With regard to the sixth factor, whether Father or a person residing with Father had
shown “brutality, physical, sexual, emotional or psychological abuse, or neglect” to the
Children or another member of the household, the trial court cited the Children’s exposure
to illicit drugs when weighing this factor in favor of termination. We determine that the
court did not err in this respect.

      The trial court weighed the seventh factor in favor of termination as well. The
seventh factor addresses several elements, including whether Father’s physical
environment is healthy and safe, whether there is criminal activity in the home, and whether
                                           - 38 -
there is use of controlled substances that may render Father unable to care for the Children
in a safe and stable manner. Considering the Children’s exposure to drugs in Father’s
home, we conclude that the court did not err in weighing this factor in favor of termination.

        The eighth factor concerns Father’s mental and emotional status and whether this
status would affect his ability to safely care for the Children. The trial court found that this
factor was not applicable and, therefore, did not weigh it in favor of or against termination.
Based on the lack of evidence concerning Father’s mental or emotional status, we
determine that the court erred by weighing the factor neutrally instead of against
termination. See In re Braelyn S., 2020 WL 4200088, at *20 (“In the absence of evidence
that tied Father to abuse, an unsafe home, or an unstable mental or emotional state, we must
conclude that these factors weigh against termination.”); In re London B., No. M2019-
00714-COA-R3-PT, 2020 WL 1867364, at *12 (Tenn. Ct. App. Apr. 14, 2020) (concluding
that the eighth factor weighed against termination because no proof related to the father’s
mental or emotional status was presented). However, we conclude that the trial court’s
finding concerning factor eight represents harmless error because overall the best interest
analysis weighs against maintaining Father’s parental rights to the Children.

       With regard to the ninth factor, whether Father paid child support consistent with
the child support guidelines, as previously addressed, Father did not make any child support
payments. Therefore, the trial court did not err in weighing this factor in favor of
termination.

       In sum, the trial court found that Father showed little interest in the Children and
was debilitated by his drug addiction. Ultimately, Father did not initiate steps to make
changes to his lifestyle necessary to provide the Children with a safe and stable home
environment or an attentive parent. Father argues that he has become an ordained minister
while incarcerated, has resolved “the bulk of his criminal issues,” and could be released
from prison soon. However, while positive measures, we find such efforts to be “too little,
too late” inasmuch as the Children had been in DCS custody for nearly three years at the
time of trial, Father continued to receive new criminal charges and convictions, and Father
continued to use drugs when not incarcerated. See, e.g., In re A.W., 114 S.W.3d 541, 564-
47 (Tenn. Ct. App. 2003) (affirming the trial court’s finding that the parent’s improvements
made since the filing of the termination petition were “‘too little, too late.’”). We agree
with the trial court’s determination by clear and convincing evidence that termination of
Father’s parental rights was in the best interest of the Children.

                                       VI. Conclusion

       For the foregoing reasons, we affirm the trial court’s judgment. This case is
remanded to the trial court, pursuant to applicable law, for enforcement of the trial court’s
judgment terminating Father’s parental rights to the Children and collection of costs
assessed below. Costs on appeal are assessed to the appellant, Harvey Lee N.
                                           - 39 -
         s/ Thomas R. Frierson, II_____________
         THOMAS R. FRIERSON, II, JUDGE




- 40 -